Exhibit 10.02

SWANK, INC.
90 PARK AVENUE
NEW YORK, NEW YORK 10016


                                                                                                       Effective
January 1, 2005

Mr. James E. Tulin
c/o Swank, Inc.
8800 North Gainey Center Drive
Scottsdale, Arizona 85258


Dear Mr. Tulin:



        Reference is made to the Agreement dated as of March 1, 1989 between
Swank, Inc. (the "Corporation") and you, as amended to date (as so amended, the
"Existing Employment Agreement"), concerning your employment by the Corporation.
This letter will serve to confirm our agreement to amend the Existing Employment
Agreement as of the date hereof as follows:


        The term of the Existing Employment Agreement is hereby extended for an
additional two (2) year period, commencing on January 1, 2005 and ending on
December 31, 2006 (the "Extension Period"). During the Extension Period, the
Corporation shall pay to you, and you agree to accept, a base salary at the rate
of $285,000, payable in such installments as shall be mutually agreed upon by
you and the Corporation, plus such additional compensation, if any, as the Board
of Directors of the Corporation shall from time to time determine.


        Except as modified and amended by this letter, the Existing Employment
Agreement shall remain and continue in full force and effect on and after the
date hereof.



        This letter may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same agreement. This letter shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law (other than Section 5-1401 of the New York
General Obligations Law).


        If the foregoing correctly sets forth our understanding and agreement,
kindly countersign this letter in the space provided below.



 

Very truly yours,

     

SWANK, INC.

     

By:

/s/ Jerold R. Kassner







   

Name: Jerold R. Kassner

   

Title: Chief Financial Officer



 

 

ACCEPTED AND AGREED

         

/s/ James E. Tulin

 







James E. Tulin

   